TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00727-CR


Marcus Green, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9014200, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. David A. Schulman, is ordered to tender a brief in this cause no later than August 8,
2003.  No further extension of time will be granted.
It is ordered June 25, 2003. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish